



EXHIBIT 10.25


SECOND AMENDMENT TO THE
ZIONS BANCORPORATION, N.A. PENSION PLAN
(December 31, 2013 Edition)


This Second Amendment to the Zions Bancorporation, N.A. Pension Plan is made and
entered into this __31st day of December, 2018, by the Zions Bancorporation,
N.A. Benefits Committee (“Committee”) on behalf of Zions Bancorporation, N.A.,
(“Employer”).


WHEREAS, the Employer has previously established and continues to maintain a
pension plan for certain employees of the Employer and certain of its affiliates
called the Zions Bancorporation, N.A. Pension Plan (“Plan”); and


WHEREAS, the Employer has most recently amended and restated the Plan effective
as of January 1, 2009, and incorporated therein all subsequent amendments
adopted through December 31, 2013, as the December 31, 2013 Edition of the Plan;
and


WHEREAS, pursuant to Section 13.1(a) of the Plan the Employer has reserved the
right to amend the Plan in whole or in part, which authority for purposes of
this amendment has been delegated to the Committee; and


WHEREAS, the Committee has most recently adopted an unnumbered amendment to the
Plan (a fourth amendment to the December 31, 2013 Edition), which provides for
the termination of the Plan; and


WHEREAS, the Committee has now determined that it is in best interests of the
Plan participants and good Plan administration to adopt further amendments to
the Plan to allow eligible participants to elect additional distribution options
as a result of the Plan termination, to facilitate rollovers and otherwise
assist Plan participants in obtaining distributions that suit their individual
circumstances;


NOW THEREFORE, the Committee, for and on behalf of the Employer, and in exercise
of the authority granted to it, hereby adopts the following amendments to the
Plan.


1.
A new Section 5.18 is added to the Plan to read as follows:



5.18
Temporary Plan Termination Election Window Permitting Immediate Distribution of
Accrued Benefits in connection with Termination of the Plan. An Eligible
Participant who satisfies the requirements of this Section and who so elects
during the Plan Termination Election Window, shall be entitled and may elect to
receive an Immediate Distribution of the Eligible Participant’s Accrued Benefit
according to the provisions of this Section.



(a)
If an Eligible Participant properly elects an Immediate Distribution under this
Section 5.18, the benefit payment shall be made in the form of an Immediate Lump
Sum or an Immediate Annuity, as elected. Payment of the Immediate Distribution
shall be made, or commence to be made, on the Plan Termination Distribution Date
(or as soon thereafter as administratively feasible).

(b)
The amount of the Immediate Lump Sum, if elected, will be calculated using the
Applicable Mortality Table and Applicable Interest Rate as defined in
subsections (a) and (b) of Appendix II to the Plan, respectively. The amount so
determined will be adjusted, as appropriate, for early commencement by using the
applicable interest rate and applicable mortality table required by Code
§417(e)(3) in effect for the Plan Year that contains the Plan Termination
Distribution Date. The calculation shall be determined as of the Plan
Termination Distribution Date, and the benefit shall be paid or distributed
within thirty days thereafter, or if later, as soon as administratively
feasible. The determination of the amount of the Immediate Lump Sum shall not
take into account any early retirement subsidy otherwise payable.

(c)
An Eligible Participant may, in lieu of the Immediate Lump Sum payment, elect to
receive distribution in the form of an Immediate Annuity. The available options
for payment of the Immediate Annuity are:

(i)
With respect to a Retirement Eligible Participant, any form of payment option
the Retirement Eligible Participant may elect under the Plan, payable in
accordance with the provisions in Section 5.1 (but without regard to any
requirement of prior Termination of Employment), or payable in accordance with
the provisions in Article VIII, if the Retirement Eligible Participant is
deceased as of the Plan Termination Distribution Date.

(ii)
With respect to all other Eligible Participants, a single life annuity for the
life of the Eligible Participant or, if the Eligible Participant is married on
the Plan Termination Distribution Date, in the form of a joint and survivor
annuity with either a 50% or 75% survivor benefit to the Eligible Participant’s
surviving spouse. The amount of the Immediate Annuity benefit will be calculated
using the Applicable Mortality Table and Applicable Interest Rate as defined in
subsections (a) and (b) of Appendix II to the Plan, respectively. The amount so
determined will be adjusted, as appropriate, for early commencement by using the
applicable interest rate and applicable mortality table required by Code
§417(e)(3) in effect for the Plan Year that contains the Plan Termination
Distribution Date. The determination of the amount of the Immediate Annuity
shall not take into account any early retirement subsidy otherwise payable.

(iii)
With respect to an individual who is an alternate payee under a QDRO that
applies to the Accrued Benefits of an Eligible Participant, any annuity option
described in (i) or (ii) above, subject to the terms of the QDRO, except that
the alternate payee may not elect a joint and survivor annuity form of payment.

(d)
No other Immediate Distribution options shall be available to an Eligible
Participant during the Plan Termination Election Window. An Eligible Participant
who is married on the Plan Termination Distribution Date must obtain spousal
consent to elect a form of benefit other than an available joint and survivor
annuity in accordance with the Plan's normal rules.

(e)
An Eligible Participant shall not be required to elect an Immediate Distribution
under this Section 5.18. However, if the Eligible Participant fails to elect an
Immediate Distribution, then the Eligible Participant must elect during the Plan
Termination Election Window to receive payment of his or her vested Accrued
Benefit or death benefit, as applicable, in accordance with existing Plan
provisions. If the Eligible Participant elects a form of benefit payment other
than an Immediate Distribution and the form of benefit payment elected has a
commencement date that is later than the Plan Termination Distribution Date, the
Plan shall distribute a deferred annuity contract equal to the Eligible
Participant’s Accrued Benefit to the Participant on the Plan Termination
Distribution Date. In no event may an Eligible Participant elect to receive any
form of benefit payment from the Plan (either as an Immediate Distribution under
this Section 5.18 or as another form of benefit available to the Eligible
Participant under the Plan) that would cause or allow for a distribution
commencement date after the Plan Termination Distribution Date.

(f)
The election by an Eligible Participant of an Immediate Distribution shall
comply with the spousal consent rules in Section 5.6 of the Plan, as applicable.

(g)
Coordination with Section 5.8 (“Payment of Small Benefits”). Where an Eligible
Participant would be subject to both this Section 5.18 and Section 5.8 (i.e.,
where the Actuarial Equivalence of the Eligible Participant’s Accrued Benefit is
less than $5,000 on the Plan Termination Distribution Date), the provisions in
Section 5.8 shall control (but without regard to any requirement of prior
Termination of Employment) and this Section 5.18 shall not apply. Payment of the
Eligible Participant’s Accrued Benefit shall be made on the Plan Termination
Distribution Date.

(h)
For purposes of this Section 5.18, the following terms shall have the following
meanings.

(i)
“Eligible Participant” means a Participant who has not yet commenced receipt of
his or her Accrued Benefit as of the Plan Termination Distribution Date.

(ii)
“Immediate Annuity” means an annuity described in Section 5.18(c), with an
Annuity Starting Date that is the Plan Termination Distribution Date

(iii)
“Immediate Distribution” means an Immediate Lump Sum, an Immediate Annuity or
both, as the context requires.

(iv)
“Immediate Lump Sum” means a single lump sum payment, elected by an Eligible
Participant under this Section 5.18 and payable as of the Plan Termination
Distribution Date in accordance with the provisions in Section 5.18(b). If the
Participant's Cash Balance Account as of the Plan Termination Distribution Date
is greater than the amount determined in the preceding sentence, the amount of
the Cash Balance Account will be the Immediate Lump Sum.

(v)
“Plan Termination Distribution Date” means the date selected by the Committee
for distribution of all remaining plan assets in connection with the Termination
of Plan.

(vi)
“Plan Termination Election Window” means the period of time selected by the
Committee during which an Eligible Participant may elect to receive payment as
described within this Section 5.18. No Participant may elect a single sum
payment or early commencement of payment or any distribution not otherwise
authorized under the terms of the Plan after the close of the Plan Termination
Election Window.

(vii)
“QDRO” means Qualified Domestic Relations Order, as defined in Section 1.39 and
further described in Section 5.14.

(viii)
“Retirement Eligible Participant” means an Eligible Participant who as of the
Plan Termination Distribution Date may commence receiving Monthly Retirement
Income as described in Section 5.1 (but without regard to any requirement of
prior Termination of Employment).

(ix)
“Termination of Plan” means the Plan has been terminated effective December 31,
2018, as described in Section 4.9 and Section 10.1.

2.
Section 7.1 is amended to include a new paragraph at the end thereof to read as
follows:

(x)
After the Termination of Plan effective date of December 31, 2018, Determination
of Disability means a Participant has a “total and permanent disability” only if
the Participant is entitled to disability retirement income payments under Title
II of the Federal Social Security Act, or as otherwise provided in any deferred
annuity contract issued to the Participant.

3.
The second paragraph of Section 10.2(b) is amended to read as follows:

If any assets of the Plan remain after all liabilities of the Plan to
Participants and their Beneficiaries have been satisfied or provided for, any
residual assets will be paid to the Company, provided such payment does not
contravene any provision of law. When determining the recipient with respect to
the payment of residual assets as contemplated under this Section, the term
“Company” shall mean only Zions Bancorporation, N.A.
4.
Section 10.2(c) is amended to read as follows:

(c)
Upon termination of the Plan, benefits of missing Participants shall be treated
in accordance with ERISA Section 4050. For this purpose any Participant who has
not elected a benefit distribution from the Plan (that is, who has failed to
return the necessary documentation electing one of the benefit options mandated
under Section 5.18(e)) by the Plan Termination Distribution Date (as defined in
Section 5.18(h)(v)) shall be deemed a missing Participant.



5.
This Second Amendment shall be effective as of December 31, 2018, except as may
be otherwise provided herein. In all other respects the Plan is ratified and
confirmed.



IN WITNESS WHEREOF, the Committee has caused this Second Amendment to be
executed by its duly authorized representative this _31st__ day of December,
2018.
ZIONS BANCORPORATION BENEFITS COMMITTEE






By: ____/s/ Paul Burdiss ________________________
Committee Chair






1        